787 N.W.2d 108 (2010)
David KOCENDA, Plaintiff-Appellant,
v.
CITY OF TROY, Charles Craft, Edward Murphy, Richard Hay, Colleen Mott, Charles Pappas, and Richard Rossman, Defendants-Appellees, and
Ellen Lovejoy, Defendant.
Docket No. 141273. COA No. 290346.
Supreme Court of Michigan.
September 9, 2010.

Order
On order of the Court, the application for leave to appeal the May 11, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.